United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3163
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Lance Hack,                             * [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                           Submitted: March 5, 2002
                               Filed: March 13, 2002
                                    ___________

Before HANSEN, Chief Judge, WOLLMAN, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

       Lance Hack appeals the sentence imposed by the district court1 upon his guilty
plea to bank robbery, in violation of 18 U.S.C. § 2113(a). Pursuant to Anders v.
California, 386 U.S. 738 (1967), counsel has moved to withdraw and filed a brief
raising three issues: (1) the district court erred in not granting Hack’s downward-
departure motion; (2) the government violated the plea agreement by failing to
dispute the probation officer’s recommended career-offender enhancement; and (3)
the government failed to file an information under 21 U.S.C. § 851 concerning the

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
prior convictions that were the basis for Hack’s career-offender enhancement. In a
pro se brief, Hack joins counsel in arguing error based on the lack of notice under
section 851.

       Initially, we find that Hack waived his right to appeal the district court’s
downward-departure ruling (to the limited extent a district court’s refusal to depart
is reviewable). Hack’s plea agreement contains a waiver of his right to appeal his
sentence, directly or collaterally, on any ground except for an upward departure by
the sentencing judge, a sentence in excess of the statutory maximum, or a sentence
in violation of the law apart from the Guidelines. At the change-of-plea hearing, the
district court inquired whether Hack had read and understood the plea agreement and
reviewed the appeal waiver with him. See United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case
without motion from government); United States v. Morrison, 171 F.3d 567, 568 (8th
Cir. 1999) (appeal waiver enforced where, inter alia, its language was clear, and
sentence imposed was not contrary to plea agreement).

       Because the other two issues raised on appeal involve alleged violations by the
government of the plea agreement and statutory requirements, we address these
issues; however, they are without merit. First, the government did not violate the plea
agreement by failing to dispute the recommended career-offender enhancement: the
plea agreement specifically stated that the parties’ sentencing calculations,
stipulations, and estimates did not bind the court, and the plea agreement did not
obligate the government to assist Hack in disputing an unfavorable sentencing
calculation reached by the probation office or the court. Cf. United States v. Romsey,
975 F.2d 556, 558 (8th Cir. 1992) (carefully-worded plea agreement preserved
government’s discretion not to file downward-departure motion). Second, section
851 notice procedures do not apply to the Guidelines’ career-offender provisions.
See United States v. Abanatha, 999 F.2d 1246, 1251 (8th Cir. 1993), cert. denied, 511
U.S. 1035 (1994).

                                          -2-
      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-